DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 8/25/2021.
The claims 1-2 and 4-15 have been amended. Claims 3 has been cancelled.  Claim 16 has been newly added.  
In view of the amendment, the Objection to the Drawings have been withdrawn.
In view of the amendment, the 112(b) Rejection of Claims 8 and 11-15 have been withdrawn.
Allowable Subject Matter
Claims 1-2 and 4-15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A redundant electrical machine for driving a propulsion system, having a drive system, wherein the drive system comprises: a stator arrangement including at least two stator winding systems, a rotor arrangement including at least one rotor, wherein the at least one rotor includes  permanent magnet, wherein each  stator winding system is assigned to the at least one rotor, wherein a respective stator winding system and the at least one rotor assigned thereto are arranged with respect to one another so as to form a respective air gap between one another, such that the respective stator winding system and the permanent magnet of the at least one rotor assigned to the respective stator winding system interact electromagnetically with one another across the respective air gap during normal wherein the movement device comprises: a mechanical device configured to provide a force required for the movement out of the normal position to the faulty stator winding system and/or to the at least one rotor assigned thereto in the case of the fault, a releasable latch configured to allow the mechanical device to provide the force only when the case of the fault is present after the latch has been released, but not during normal non-fault operation of the electrical machine.”
Claim 16: “A redundant electrical machine for driving a propulsion system, having a drive system, wherein the drive system comprises: a stator arrangement including at least two stator winding systems, a rotor arrangement including at least one rotor, wherein the at least one rotor includes a permanent magnet, wherein each stator winding system is assigned to the at least one rotor, wherein a respective stator winding system and the at least one rotor assigned thereto are arranged with respect to one another so as to form a respective air gap between one another, such that the respective stator winding system and the permanent magnet of the at least one rotor assigned to the respective stator winding system interact electromagnetically with one another across the respective air gap during normal operation of the electrical machine, wherein the electrical machine has a movement device for mutually moving a faulty stator winding system and the at least one rotor assigned thereto out of a normal position for a case of a fault that occurs in one of the two stator winding systems, wherein the movement device is configured such that, by virtue of the movement out of the normal position, the respective air gap between the faulty stator winding system and the at least one rotor assigned thereto is increased; wherein the machine is a radial flux machine, wherein the at least one rotor includes two - the movement device is configured to move the faulty stator winding system and/or the rotor, assigned thereto, of a faulty one of the submachines away from one another in the axial direction in the case of the fault, such that the air gap of the faulty one of the submachines increases, whereas the air gap between a non-faulty one of the stator winding systems and the rotor assigned thereto remains unchanged; wherein: - each of the rotors is formed conically such that a radius of a respective rotor changes continuously or incrementally with a length of the rotor extending in the axial direction between the axial ends of the respective rotor, - each of the stator winding systems is formed, in accordance with the conical form of the rotor assigned thereto, such that a radial extent of the respective air gap between the respective stator winding system and the rotor assigned thereto is substantially identical in the normal position at each point of the length of the respective rotor; wherein, for each of the rotors, a radius is at a maximum at an axial end that faces the other of the rotors.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-2 and 4-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nadarajan et al. (US 2017/0279400) teaches an axial flux PM machine having a pair of axially space components with a translation mechanism.
Gajanayake et al. (US 2019/0140495) teaches a rotor and stator of a motor with a translation device for the stator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832